Citation Nr: 0908132	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-12 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a left hip 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to April 1972 
with additional service in the National Guard from February 
1973 to November 2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Albuquerque, New Mexico, Regional 
Office (RO).  A hearing before the undersigned Veterans Law 
Judge was held at the RO in December 2008.  The hearing 
transcript has been associated with the claims file.

The issue of service connection for PTSD, having been 
reopened herein, and service connection for a left hip 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

A claim of service connection for PTSD was previously denied 
by the RO in October 2005.  Evidence presented since October 
2005 relates to an unestablished fact necessary to 
substantiate the claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The October 2005 RO decision denying the claim of service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  

2.  New and material evidence sufficient to reopen the claim 
for service connection for PTSD has been presented.  38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

With regard to claims to reopen finally disallowed claims, 
the VA's duties require notice of the evidence needed to 
reopen the claim as well as the evidence to establish the 
underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  As the issue of whether new and material evidence 
has been submitted has been resolved in Veteran's favor, any 
error in notice required by Kent is harmless error, and as 
the underlying claim for service connection has been 
remanded, analysis of whether VA has satisfied its other 
duties to duties to notify and assist is not in order. 

Request to Reopen

A claim of service connection for PTSD was previously denied 
in October 2005, and the October 2005 decision denying 
service connection is final based on the evidence then of 
record.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 
3.104, 20.302, 20.1103 (2005).  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  

The October 2005 rating decision denied the claim of service 
connection for PTSD because, although the record included a 
stressor and a diagnosis of PTSD, the diagnosis was not 
linked to a verifiable service-related stressor.  A review of 
the evidence then of record indicates that the diagnoses of 
PTSD were based on the veteran's general history of 
"combat" exposure.  The service personnel records did not 
suggest that the veteran was exposed to combat in service, 
however, and the veteran's stressors were otherwise too vague 
to permit verification.  

Evidence received in conjunction with this claim includes 
diagnoses of PTSD linked to three specifically delineated 
stressors:  witnessing a tank crash in November/December 1971 
or April 1972, getting his finger caught on a tank's side 
rail after trying to evacuate in approximately December 1971 
or January 1972, and evacuating an explosion in February 
1988.  See, e.g., December 2006 stressor statement; January 
2007 Hasan medical report  This evidence is new and material, 
in that it was previously unseen, it relates to an 
unestablished fact necessary to substantiate the claim, 
namely the existence of PTSD as a result of a verifiable 
service-related stressor, and it raises a reasonable 
possibility of substantiating the claim.  Thus, the claim is 
reopened, and, to this extent only, the appeal is granted.  
As will be discussed in the Remand portion of this decision, 
further development is required prior to the Board's 
adjudication of the merits of the Veteran's appeal.


ORDER

New and material evidence has been received; the claim for 
service connection for PTSD is reopened and, to that extent 
only, the appeal is granted.



REMAND

Further development is needed on the claim of service 
connection for PTSD.  The evidence of record indicates that 
the Veteran has been diagnosed with PTSD as a result of 
almost being hit by a tank that crashed into the break room 
in November/ December 1971 or April 1972, getting his finger 
caught on a tank's side rail after trying to evacuate in 
approximately December 1971 or January 1972, and escaping a 
tank explosion in February 1988.  See, e.g., December 2006 
stressor statement, December 2008 hearing transcript.  

The Board notes that VA regulations preclude the award of 
service connection for PTSD based on the tank fire stressor 
since the incident occurred during inactive duty training and 
the evidence does not suggest that the PTSD is due to fire-
related "injury".  See 38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.  Cf. VAOPGCPREC 08-2001 (individual with PTSD as a 
result of a sexual assault that occurred during inactive duty 
training may be considered disabled by an "injury" for 
purposes of section 101(2) and (24) because sexual assault is 
"external physical trauma").  

The Veteran could still be entitled to service connection for 
PTSD based on the Vietnam-stressors, however.  The Veteran's 
service personnel records establish that he served in Vietnam 
between September 1971 and April 1972.  The service personnel 
and treatment records do not establish, or even suggest, that 
the Veteran engaged in combat, however; thus, service 
connection for PTSD cannot be granted unless all the 
stressors on which the diagnosis is based are verified.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 
11 Vet. App. 353, 357-58 (1998).  The evidence does not 
indicate that the RO has attempted to verify the Veteran's 
Vietnam-related stressors; this must be done.  

Furthermore, the Board notes that the record does not contain 
a diagnosis of PTSD based solely on either or both of these 
stressors.  Thus, if a Vietnam stressor is verified, a VA 
examination should be conducted and an opinion obtained to 
determine if the veteran has PTSD as a result of the verified 
stressor.  See 
38 U.S.C.A. § 5103A(d).  

Further development is also needed on the claim of service 
connection for a left hip disorder.  The Veteran contends 
that his left hip disorder was sustained after an in-service 
tank explosion.  The Board notes that the evidence does not 
support this contention, but it does suggest that the left 
hip disorder may have been incurred during inactive duty 
training.  September 1996 National Guard records indicate 
that the veteran reported injuring his "left leg (upper 
thigh)" after "sort of tripping" while running during 
inactive duty for training, and review of VA treatment 
records indicate that the veteran then began seeking 
treatment for left hip pain in October 1996 and that he has 
sought treatment on a consistent basis since that date.  
Based on the current finding of left hip strain, the evidence 
of a left thigh complaint during inactive duty training, and 
the evidence of treatment since the in-service left thigh 
injury, the Board finds that a competent opinion should be 
obtained to determine whether the Veteran's left hip strain 
was the result of an in-service injury.  See 
38 U.S.C.A. § 5103A(d).  

Finally, the Board notes that it appears the veteran may be 
receiving benefits from the Social Security Administration 
(SSA) and notes that it is unclear whether all SSA records 
have been associated with the claims file.  As these records 
are potentially relevant to the veteran's claims, the records 
must be requested.  See Baker v. West, 11 Vet. App. 163 
(1998); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the Veteran's 
Social Security Administration records, 
including all medical records which 
formed the basis of any decision 
rendered.  Efforts to obtain these 
records should be documented, and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  The AMC should attempt to verify the 
Veteran's reported in-service PTSD 
stressors, as described in particular in 
the December 2006 stressor statement and 
December 2008 hearing transcript, by 
requesting unit records and a unit 
history.  If additional evidence is 
needed for stressor verification, the 
Veteran should be asked to provide it.  
If stressor verification cannot be done 
due to insufficient information, that 
fact should be documented in the record.  

3. Thereafter, if a stressor is verified, 
the AMC should schedule the Veteran for a 
VA examination to determine if he has 
PTSD as a result of that stressor.  The 
claims file must be made available to the 
examiner in conjunction with the 
examination.  The rationale for the 
opinion expressed must be provided.  

4.  The AMC must return the claims folder 
to the examiner who provided the January 
2008 VA opinion (or, if unavailable, to 
another appropriate VA reviewer).  In an 
addendum, the reviewer should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's left hip 
strain was incurred in or aggravated 
during the inactive duty training in 
September 1996 or any subsequent period 
of duty for training.  If it is 
impossible to make such conclusions, the 
examiner should so state.  Review of the 
claims folder should also be 
acknowledged.  If the reviewer deems re-
examination necessary, this should be 
done.  

4.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


